Reed, J.,
delivered the opinion of the court.
Appellee suggests that the court erred in holding that the affidavit in this case charges an offense under chapter 157, Laws 1912, as construed in the opinion rendered upon overruling the suggestion of error in the case of State v. Newman Lumber Co., 60 South. 215. Appellee, •therefore, now contends that the affidavit does not sufficiently charge the offense.
We do not find that this objection to the affidavit was made in the demurrer filed in the lower court by appellee. The ground that the affidavit charges no crime known to *288the law is only general, and does not point out the specific objection which appellee now raises to 'the affidavit. A demurrer to an indictment or affidavit charging an offense must be specific, and not general, in its terms. Specific objections to an indictment must in all cases be pointed out. It will be noted that in section 754, Code of 1906, it is provided that “the court shall not regard any defect or imperfection in the pleadings, except such as shall be assigned for causes of demurrer.” Where a pleading is challenged as failing to meet the requirements of the statute, such defect should be pointed out in such manner as to advise the court of the exact point relied upon. In the present case there is a failure to so point out the specific objection to the affidavit.

Suggestion of error overruled.